Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending in the instant application.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and claim objections are withdrawn.  Amendments are noted and 35 USC 112 rejections are withdrawn.  The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Kim et al. (US 2019/0342915) discloses transmission without LBT based on a gap threshold duration (0304), but not wherein the configuration indicates a transmission duration threshold that is less than a channel occupancy time (COT) period of the first wireless communication device or the second wireless communication device and communicating the second communication signal in a second link direction different from the first link direction during the COT period without performing the LBT in response to a determination that a transmission duration of the second communication signal does not exceed the transmission duration.
Regarding independent Claim 1, the prior art fails to teach or suggest: communicating, by a first wireless communication device with a second wireless communication device, a configuration for determining whether to perform a listen-before-talk (LBT) after a link direction switch, wherein the configuration indicates a transmission duration threshold that is less than a channel occupancy time (COT) period of the first wireless communication device or the second wireless communication device;
communicating, by the first wireless communication device with the second wireless communication device, a first communication signal in a first link direction during the COT period; and
communicating, by the first wireless communication device with the second wireless communication device, a second communication signal in a second link direction different from the first link direction during the COT period without performing the LBT in response to a determination that a transmission duration of the second communication signal does not exceed the transmission duration threshold., in combination with the remaining limitations of the claim.

Regarding independent Claim 15, the prior art fails to teach or suggest: communicate, with a first wireless communication device, a configuration for determining whether to perform a listen-before-talk (LBT) after a link direction switch, wherein the configuration indicates a transmission duration threshold that is less than a channel occupancy time (COT) period of the first wireless communication device or the second wireless communication device;
communicate, with the first wireless communication device, a first communication signal in a first link direction during the COT period; and
communicate, with the first wireless communication device, a second communication signal in a second link direction different from the first link direction during the COT period without performing the LBT in response to a determination that a transmission duration of the second communication signal does not exceed the transmission duration threshold., in combination with the remaining limitations of the claim.

Regarding independent Claim 26, the prior art fails to teach or suggest: code for causing a first wireless communication device to communicate, with a second wireless communication device, a configuration for determining whether to perform a listen- before-talk (LBT) after a link direction switch, wherein the configuration indicates a transmission duration threshold that is less than a channel occupancy time (COT) period of the first wireless communication device or the second wireless communication device;
code for causing the first wireless communication device to communicate, with the second wireless communication device, a first communication signal in a first link direction during the COT period; and
code for causing the first wireless communication device to communicate, with the second wireless communication device, a second communication signal in a second link direction different from the first link direction during the COT period without performing the LBT in response to a determination that a transmission duration of the second communication signal does not exceed the transmission duration threshold., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/Siren Wei/
Patent Examiner
Art Unit 2467